UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4406


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAHBOU RUDOLPH DRAKES,

                Defendant - Appellant.



                            No. 15-4407


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAHBOU RUDOLPH DRAKES,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia. Joseph F. Anderson, Jr., Senior
District Judge. (3:14-cr-00062-JFA-1; 3:15-cr-00079-JFA-1)


Submitted:   January 19, 2016             Decided:   February 2, 2016


Before AGEE and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. William N. Nettles, United States
Attorney, James Hunter May, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Jahbou     Rudolph      Drakes       pled    guilty         to    possession       of    a

firearm by a convicted felon, 18 U.S.C. § 922(g) (2012), and, in

a   separate     criminal       case,      to      violating           certain     terms      of

supervised       release.            The     matters        were        consolidated          for

sentencing.       Drakes was sentenced to 71 months for the firearm

offense    and   27    months,       consecutive,          for    violating       supervised

release.     Drakes appeals both sentences; the appeals have been

consolidated.

                                             I

      Drakes     first      claims    that      the   district          court    erred     when

calculating      his     Guidelines        range      for        the    firearm     offense.

Specifically, he contends that the court wrongly enhanced his

offense level by two levels based on reckless endangerment, see

U.S. Sentencing Guidelines Manual § 3C1.2 (2014).                                We evaluate

Drakes’ legal claim de novo and review relevant factual findings

for clear error.         United States v. Shell, 789 F.3d 335, 346 (4th

Cir. 2015).

      The record reveals that, on January 14, 2014, Drakes was

involved   in    a    car    accident.          Following         the   accident,      Drakes

threw a loaded firearm over a fence.                       Drakes was transported to

a   hospital.        When    officers       went      to    the    hospital       to   arrest

Drakes, who was a prohibited person, they discovered that he had

left the hospital against medical advice.

                                             3
      On April 16, 2014, officers went to Drakes’ residence in

response    to   a   suspicious/wanted        person    call.      Responding

officers were advised of the existence of both state and federal

warrants    relating   to    Drakes’       possession   of   the   pistol   in

January.    When officers confronted Drakes, he resisted arrest by

pulling away when an officer attempted to put a handcuff on his

right wrist.     An officer pulled out a taser and ordered Drakes

to put his hand behind his back.               When Drakes complied, the

officer holstered the taser, and Drakes pulled away again, this

time reaching for the officer’s handgun.

      Drakes chiefly contends that his actions on April 14 were

too remote in time from the underlying § 922(g) offense, which

occurred in January, for the § 3C1.2 enhancement to be proper.

Resolution of Drakes’ claim requires us to read USSG § 3C1.2

together with USSG § 1B1.3, which provides in relevant part:

      [A]djustments in Chapter Three .                . . shall be
      determined on the basis of . .                . all acts and
      omissions committed . . . by the              defendant . . .
      [t]hat occurred . . . in the course            of attempting to
      avoid detection or responsibility for         [the] offense.

USSG § 1B1.3(a)(1)(A).       While we have not previously addressed

the precise issue before us, the Eleventh Circuit has observed

that “nothing in the Guidelines establishes that conduct ceases

to   be   relevant   after   a   specified     period   of   time.”    United

States v. Rivera-Gomez, 634 F.3d 507, 513 (9th Cir. 2010).                  We

conclude that, given the plain language of the Guidelines, the

                                       4
enhancement        was     correctly      applied.             Drakes    resisted      the

officers’ attempt to arrest him for possession of the firearm.

It   is    immaterial      that    the   arrest       occurred    some    three     months

after he possessed that firearm.

                                              II

      The       27-month    sentence      for       the     release     violation     runs

consecutively to the sentence for the firearm offense.                              Drakes

contends that the court erred by imposing consecutive, rather

than concurrent, sentences.

      “A       district    court    has       broad       discretion     when    imposing

sentence        upon     revocation      of       supervised     release.”          United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                We will

affirm     a    revocation     sentence        that    is    within     the     prescribed

statutory range and not plainly unreasonable.                         United States v.

Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).

      We find no merit to Drakes’ claim.                         The relevant policy

statement provides:

      Any term of imprisonment imposed upon the revocation
      of . . . supervised release shall be ordered to be
      served consecutively to any sentence of imprisonment
      that the defendant is serving, whether or not the
      sentence of imprisonment being served resulted from
      the offense that is the basis of the revocation of
      . . . supervised release.

USSG § 7B1.3(f) (p.s.).

      Thus,      in    ordering    that       the    supervised       release    sentence

would run consecutively to the § 922(g) sentence, the district

                                              5
court deferred to the policy statement.             Such deference, while

not required, was proper.        See United States v. Thompson, 595

F.3d 544, 547 (4th Cir. 2010); United States v. Moulden, 478

F.3d 652, 656-57 (2007).        Further, in the face of such a clear

policy statement, the court was not obligated to explain its

decision to impose consecutive sentences.             See, e.g., Rita v.

United States, 551 U.S. 338, 356-57 (2007).             (“[W]hen a judge

decides simply to apply the Guidelines to a particular case,

doing so will not necessarily require lengthy explanation.”).

                                   III

     We   therefore   affirm.      We    dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    6